Citation Nr: 0914647	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-12 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for prostate cancer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1949 until November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board previously considered this appeal in February 2007 
and January 2008 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of the benefit sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The appeal initially included claims for service connection 
for a restrictive lung disorder and fibromyalgia and claims 
for increased evaluations for diabetes mellitus and hearing 
loss.  The February 2007 Board decision decided the claims 
for an increased evaluation for diabetes mellitus and the 
claims for service connection for a restrictive lung disorder 
and fibromyalgia.  The January 2008 Board decision decided 
the claim for an increased evaluation for hearing loss.  
Accordingly, the only issue remaining for appellate 
consideration is the issue of entitlement to an increased 
evaluation for prostate cancer.  

A review of the record reflects that in February 2007 the 
Board REFERRED a claim for fibromyalgia as secondary to the 
service-connected prostate cancer and that the January 2008 
Board decision REFERRED claims for service connection for 
allergies and blurred vision.  None of these claims have been 
adjudicated and the Board again REFERS the claims to the RO 
for appropriate action.



FINDING OF FACT

The Veteran's residuals of prostate cancer do not include 
symptoms of urinary frequency of less than one hour during 
the day or five or more times at night or the use of 
absorbent materials that must be changed 2 to 4 times a day 
or with urinary retention requiring intermittent or 
continuous catheterization.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2001, February 2002, 
November 2003, March 2007 and February 2008 that fully 
addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
correspondence to the RO.  Specifically, in a September 2002 
Notice of Disagreement, the Veteran quoted the applicable 
Diagnostic Code concerning voiding dysfunction.  The Veteran 
explained that his underwear acted as an absorbent pad and 
that he changed it 3-4 times a day.  The Veteran also 
discussed symptoms concerning frequency of urination.  
Furthermore, throughout the appeal, the Veteran included 
copies of related medical documents and also highlighted 
letters and correspondence from the RO concerning his claim 
for prostate cancer.  In other words, the Veteran clearly 
read the documents that the RO sent to him which included the 
relevant rating criteria.  Thus the Veteran could be 
reasonably expected to understand what was needed to 
substantiate his claim.  Additionally, the Board notes the 
Veteran has had representation throughout the duration of the 
appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the Veteran meaningfully participated in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the Veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and VA outpatient treatment records in 
support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks an increased evaluation for his residuals 
of prostate cancer.  The RO initially granted service 
connection for prostate cancer in a March 1997 rating 
decision.  At that time a 20 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The 20 
percent evaluation has remained in effect since that time.  
The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above the Veteran's prostate cancer was rated under 
38 C.F.R. § 4.115(b) Diagnostic Code 7528.  Under this 
Diagnostic Code malignant neoplasm of the genitourinary 
system are rated as 100 percent.  A note following the 
diagnostic code mandates that after the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
3.105(e).  If there was no local reoccurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

In the present case, the Veteran was not assigned an initial 
100 percent rating for prostate cancer, status post radical 
prostatectomy, as he had not had any active malignancy for 
more than one year prior to filling his claim for service 
connection.  Accordingly, his disability was rated on 
residuals as voiding dysfunction or renal dysfunction. 38 
C.F.R. § 4.115b.  The Veteran's residuals of prostate cancer 
is most appropriately evaluated in terms of voiding 
dysfunction, as there was no evidence of a renal dysfunction 
during the period on appeal.  In fact, the Board specifically 
remanded the claim in January 2008 to examine whether the 
Veteran had any associated renal symptoms.  The April 2008 
addendum to the April 2007 VA examination concluded there was 
no evidence of renal failure or dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. See 
38 C.F.R. § 4.115a (2008).  Urine leakage which requires 
wearing of absorbent materials which must be changed less 
than two times per day is evaluated as 20 percent disabling.  
Urine leakage that requires the wearing of absorbent 
materials which must be changed two to four times per day is 
evaluated as 40 percent disabling.  Leakage that requires the 
wearing of absorbent materials which must be changed more 
than four times per day is evaluated as 60 percent disabling. 
38 C.F.R. § 4.115a.

Alternatively a 20 percent evaluation is for assignment for 
urinary frequency with a daytime voiding interval of between 
one and two hours, or awakening to void three or four times 
per night.  Urinary frequency that results in daytime voiding 
intervals of less than one hour, or awakening to void five or 
more times per night is evaluated as 40 percent disabling. 38 
C.F.R. § 4.115a.

The criteria concerning obstructed voiding allow for a 30 
percent evaluation for urinary retention requiring 
intermittent or continuous catheterization. 38 C.F.R. § 
4.115a.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  

A September 2001 VA outpatient treatment record noted the 
Veteran complained of fatigue, urgency, hesitancy and 
nocturia 2-3 times a night.  He had no complaints suggestive 
of progression of prostate cancer.  Clinical examination 
reflected a normal penis and testes.  The prostate was 
without evidence of local progression.  Prostate specific 
antigen (PSA) was 1.65 down from 2.05 in April 2001.  The 
physician did not recommend treatment for symptoms at that 
time.  A March 2002 VA outpatient treatment record noted the 
Veteran had no rise in PSA since the prior draw in September.  
The Veteran complained of lower urinary tract symptoms 
including urgency, hesitancy, and nocturia 2-3 times a night.  
The Veteran indicated the symptoms had worsened.  He 
complained of dysuria and erectile dysfunction.  The 
assessment was status post radiation treatment for prostate 
cancer with no evidence of local disease progression but 
there were complaints of lower urinary tract symptoms that 
seemed to be worse.  

The Veteran underwent a VA examination in May 2002.  At that 
time he complained of urinary frequency and impotency.  The 
examiner was unable to examine the Veteran's abdomen or 
genitalia as the Veteran did not want to remove his clothing.  
He reported he had been impotent since the prostate surgery 
in 1994.  The diagnosis was status post prostate cancer, 
status post prostatectomy with impotence by history.  A May 
2002 addendum to the examination noted the Veteran reported 
frequent nighttime urination with 1 1/2 hour intervals between 
episodes.  Daytime urination frequency was not reported.  The 
Veteran also described burning with urination flow.  He 
reported incontinence of urine but did not require the use of 
a pad or absorbent material.  The Veteran denied further 
procedures to the urinary tract such as dilatation or 
catheterization.  

A July 2002 VA outpatient treatment record noted the 
Veteran's irritative bladder symptoms spontaneously 
ameliorated.  No diarrhea or bloody bowel movements were 
noted. The urinary urgency and frequency was improved and 
nocturia was down to once a night.  There was no 
incontinence.  A May 2003 VA outpatient treatment record 
noted the Veteran denied hematuria and dysuria.  He had a 
fair force of stream.  There was no urgency or straining and 
no urge incontinence.  The last PSA was from December 2002 
and was 1.89.  A September 2003 VA outpatient treatment 
record noted the Veteran wore pads and had a small amount of 
leakage.  He denied dysuria or hematuria.  The Veteran 
declined a rectal examination.  Additionally, a January 2004 
VA outpatient treatment record noted the Veteran was 
prescribed Depends.  

The Veteran underwent a VA examination in April 2007 to 
assess the severity of the prostate cancer.  The Veteran 
noted he had burning in the rectum and loss of bowel control 
since his prostate cancer treatment.  He also complained of 
urinary urgency and indicated he wore a protective pad.  He 
also reported erectile dysfunction.  Clinical examination 
noted normal organs.  The prostate was moderately enlarged 
and felt smooth.  Prostate specific antigen was 2.24 in 
October 2006.  The diagnosis was prostate cancer, urinary 
incontinence and erectile dysfunction.  A July 2007 phone 
addendum noted that the Veteran changed his protective pad 
for urgency at least once a day.  An April 2008 addendum 
reflected the erectile dysfunction and the urgency 
incontinence were residuals of the prostate cancer and 
subsequent treatment by external beam radiation.  The 
examiner also explained that as far as he knew the Veteran 
used one pad per day to control incontinence.  The examiner 
noted the Veteran did not exhibit any symptoms of renal 
failure or dysfunction at this time and serum creatinine as 
of April 2008 was 1.4.

The Veteran also submitted several statements over the course 
of the appeal. In September 2001 the Veteran indicated he was 
treated with radiation 35 times and related the radiation 
resulted in him being impotent.  On the September 2002 notice 
of disagreement the Veteran clarified that although he did 
not wear a pad or absorbent material, he used his underwear 
in this capacity.  He described his underwear as stained with 
urine and wet.  He indicated he changed the underwear 3-4 
times a day or when needed.  He reported he urinated 8-12 
times during the day and 3-5 times at night and described a 
burning sensation, hesitation and the feeling that he had not 
fully emptied his bladder.  In a June 2004 statement the 
Veteran indicated that the 33 radiation treatments caused 
radiation burns, destroyed his sex organs and resulted in 
bowel and bladder incontinence.  

Evaluating the evidence in light of the above rating 
criteria, the Board finds a higher evaluation is not 
warranted.  There was no evidence that the Veteran required 
intermittent or continuous catheterization to warrant a 
higher 30 percent evaluation under the criteria for 
obstructed voiding.  

Concerning urinary frequency, the evidence is inconsistent.  
For example, during the May 2002 VA examination the Veteran 
related a nighttime frequency of every 1 1/2 hours.  Assuming 
an 8 hour period, this would translate roughly to 5 times a 
night.  Similarly, in his Notice of Disagreement, the Veteran 
reported a frequency of 3-5 times a night.  However, the 
September 2001 and March 2002 VA outpatient treatment records 
noted a nighttime frequency of 2-3 times per night.  
Similarly a July 2002 VA outpatient treatment record noted a 
nighttime frequency of once a night.  Significantly, the two 
statements asserting a greater amount of nocturia were made 
during a VA examination and in the Veteran's Notice of 
Disagreement, both directly related to the Veteran's appeal.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).  Here, there is a basis to argue the Veteran's 
interest in obtaining a favorable decision on his claim, and, 
this consideration, when collectively viewed with the other 
clinical evidence and tends to disfavor his report of 
frequency of 5 times a night.  On the other hand, the VA 
outpatient treatment records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, and as such they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Similarly, the Veteran's statements as to the extent of his 
urine leakage are inconsistent.  The majority of the records 
fail to reflect any complaints or treatment for urinary 
leakage.  The first indication of leakage was the Veteran's 
September 2002 Notice of Disagreement in which he asserted 
his underwear served as an absorbent pad and required 3-4 
changes a day.  A September 2003 VA outpatient treatment 
record noted the Veteran used pads but did not indicate the 
number of pads used.  However, the examiner described it as a 
small amount of leakage.  Most recently, during the April 
2007 VA examination the Veteran indicated he used pads and 
the examiner noted it seemed the Veteran used one pad per 
day.  The Veteran is competent to testify as to the symptoms 
he experienced, including the presence of urinary leakage and 
the use of absorbent pads. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). However, the Board does not find the Veteran's report 
of leakage to be credible.  Specifically, although the 
Veteran argued in September 2002 that he had frequent leakage 
severe enough to require 3-4 changes of clothing each day, it 
is significant that the Veteran never mentioned a symptom 
this severe to his treating physician at any point prior to 
his Notice of Disagreement.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  A subsequent VA 
treatment record dated in September 2003 noted only a small 
amount of leakage.  Similarly, the Veteran indicated only one 
pad per day during the April 2007 VA examination.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.).  In sum, the Board places more 
weight on statements he made to physicians in September 2003 
and April 2007, as the physicians were actually in a position 
to treat his symptoms.  The statement given in September 2002 
concerning the severity of the leakage, on the other hand, 
was made solely for the purpose of seeking an increased 
rating. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995). Therefore, the Board 
concludes that the criteria for a higher rating have not been 
met under voiding dysfunction

The Board notes that the April 2007 examiner specifically 
found the erectile dysfunction was related to the prostate 
cancer.  However, a review of the record clearly reflects the 
RO granted a separate evaluation for erectile dysfunction as 
secondary to the prostate cancer in an April 2001 rating 
decision.  No other symptoms have been attributed to the 
prostate cancer and accordingly separate evaluations for 
other residual symptoms are not warranted. 

In sum, while the Veteran posits that his prostate cancer 
increased in severity, as a layperson he is only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule for Rating Disabilities. Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  As explained above the 
preponderance of the evidence is against the claim and 
increased evaluation is denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has carefully considered 
whether a staged rating is appropriate, particularly given 
the Veteran's reported symptoms.  However, in the present 
case, and as explained above the Veteran's symptoms were 
inconsistent with contemporaneous medical records.  The 
medical evidence remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  Therefore, the preponderance of the evidence is 
against the Veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id. 

In the present case, the rating criteria for prostate cancer 
appear adequate to rate the Veteran's complaints and 
symptoms.  In fact, there are still higher ratings available 
to the Veteran.  Furthermore, the Veteran has not reported 
any symptoms that are not contemplated by Diagnostic Code 
7528.  Rather, his most significant symptoms include voiding 
dysfunction and urine leakage, both symptoms addressed in the 
current rating criteria.  Nor has he argued that he was 
frequently hospitalized due to his prostate cancer.  
Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted.


ORDER

An evaluation in excess of 20 percent for prostate cancer is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


